I cannot concur in the majority opinion wherein the judgment of the district court is reversed upon alleged error of the trial court in giving instruction No. 2. In outlining the issues, in the instruction, the trial judge told the jury that in its answer the defendant denied each and every allegation in plaintiff's petition except those specifically admitted, and in addition affirmatively alleged that it operated its trains carefully and with due caution; that it sounded a whistle, giving warning of its passing over the crossing; that deceased was negligent and that his negligence in operating his truck contributed to the accident; that with full knowledge that the road was coated with ice he drove at a reckless and high rate of speed; that he did not keep a lookout nor use proper care for his own safety; that he did not use caution to observe the approaching train; that he did not use the care that a prudent person would use under the circumstances; that his truck was many times overloaded, making it dangerous and rendering it impossible for him to stop or guide the truck; that he was negligent in failing to stop and *Page 409 
allow the train to proceed over the crossing, but on the contrary struck the train —
"And it is therefore alleged on the part of the defendant that said acts of negligence on the part of said Helmerick were the direct and proximate cause of the accident without which said accident would not have occurred and that defendant did all within its power to avoid the accident and specifically denied that the train struck the deceased but that the deceased struck the train."
The trial judge then proceeded to give the jury instructions as to the law applicable to the pleadings and facts shown by the evidence. Instruction No. 1 told the jurors that the burden was upon the plaintiff to prove the material allegations of his petition by a preponderance of the evidence. Instruction No. 2, upon which the judgment of the trial court is reversed, is as follows:
"You are instructed that the burden of proof is upon the defendant to prove by a fair weight and preponderance of the evidence all the material allegations set forth in its answer as submitted to you in these instructions, excepting such matters as are admitted by the plaintiff to be true."
In instruction No. 9 the trial judge told the jurors that if they found from a fair preponderance of the evidence that the deceased negligently drove his truck in the direction of the railroad crossing without using that care and caution an ordinarily prudent person would use, and that by reason thereof the accident occurred, the plaintiff could not recover unless the defendant knew of the dangerous position of deceased in ample time to have avoided the accident and after having knowledge of his danger, failed to avoid the accident.
In instruction No. 10 the trial judge told the jurors that even though the defendant be shown to have been guilty of negligence, the plaintiff could not recover if it be shown that deceased was guilty of contributory negligence which had something to do with causing the accident, unless the jurors were convinced from the evidence that defendant, by the exercise of reasonable care and prudence, could have avoided the consequences of the negligence of the deceased after discovering the peril in which he was placed; but that the negligence of the deceased would not bar recovery if they found that the employees in charge of the train discovered the position of the deceased and knew of his imperiled situation a sufficient length of time to have avoided the accident.
Instruction No. 11 told the jurors that if those operating the train saw the deceased in a position of peril from which he was unable to extricate himself, then it became their duty to exercise reasonable precaution to avoid injury, and that if they saw and appreciated the position of peril of deceased and negligently failed to exercise ordinary care and caution to prevent his death, then the defendant would be liable.
It is, therefore, my conclusion that when the trial judge, in instruction No. 2, told the jurors that the burden of proof was upon the defendant to prove by a fair preponderance of the evidence all the material allegations set forth in its answer and gave the other instructions above quoted, that the jurors were bound to understand that the court meant that defendant must prove the affirmative allegations of its answer, after the plaintiff had made out a prima facie case, and that there is no ground for saying that the instruction confused the jurors as to their duty.
We have so often said and reiterated the time-honored and well-known principle of law that in considering alleged errors in the instructions no single instruction must be singled out and considered alone, but that all of the instructions must be considered together as a whole — that it is unnecessary to further emphasize it here. I have seldom seen a set of instructions, when taken as a whole, in a damage suit, so thoroughly covering every phase of the case, as reflected by the pleadings and evidence, as do the instructions in this case, and I cannot agree that instruction No. 2, upon which the verdict of the jury and judgment of the trial court are set aside and reversed, is erroneous when considered in connection with the other instructions given.
I, therefore, dissent.